DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claim 10 has been cancelled. Claims 1-9 and 11-15 are currently pending in this application.
Claim Objections
	Claim 9 has been amended. Thus, the objection to claim 9 has been withdrawn.
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (Hereafter, “Chao”) [US 2021/0051336 A1] in view of Zhang et al. (Hereafter, “Zhang”) [US 2019/0246122 A1].
In regards to claim 1, Chao discloses an image decoding method performed by an image decoding apparatus ([Abstract] Systems, methods, and computer-readable storage media for maintaining palette predictors for palette coding are described. [Dig. 1] decoding device 112), the image decoding method comprising: obtaining palette information and palette index prediction information of a current block from a bitstream ([0093] A palette may be explicitly encoded and sent to the decoder, predicted from a palette predictor and/or previous palette entries, or a combination thereof.), based on a palette mode applying for the current block ([0037] For example, in palette coding, the pixels of a coding block can be classified into a list of colors. Each color in the list can be a representative color, which can include colors having a certain (e.g., high) frequency of occurrence in the block. A color index table called a "palette" can be generated for each palette coded block. Each index entry can be mapped to a color value (e.g., a luminance component value, a Cb chrominance component value, a Cr chrominance component value, etc.).); constructing a palette predictor for the current block based on the palette information and constructing a palette table for the current block based on the palette predictor ([0037] Palette entries for a block can be coded using a palette predictor. [0038] palette tables are maintained for luma and chroma of the coding unit); generating a palette index map for the current block based on the palette index prediction information ([0095] Each color value can be a representative color for a particular area and/or sample of the block 220. Thus, instead of coding the actual pixel values of the block 220, the index values in the palette entries 202-208 can be used to code the pixels of the block 220. For example, for any positions (e.g., pixels, samples, blocks, etc.) in the block 220 having sample values similar and/or close to a color value in the palette 200, an index value of a palette entry associated with that color value can be encoded for those positions in the block 220. The palette entry can relate the index value to that color value in the palette 200. Accordingly, the index value can map the color value in the palette 200 to the positions in the block 220.); and decoding the current block based on the palette table and the palette index map ([0096] In some cases, the index values 0, 1, 2, and N can be signaled with/for the block 220, and a decoding device can use the index values 0, 1, 2, and N and the palette 200 to identify the color values C0, C1, C2, and CN for positions 222, 224, 226, and 228 in the block 220.), 
Zhang discloses wherein whether the palette mode applies for the current block is determined based on a split structure of the current block being a local dual tree structure ([0137] In one example of the disclosure, video encoder 200 may generate and signal a flag in a syntax structure to indicate whether palette mode is enabled when the partition trees are decoupled.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of determining whether or not a palette coding mode is enabled or disabled for blocks of video data that are partitioned using decoupled tree structures as taught by Zhang. The motivation behind this modification would have been to have video devices that may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques. [See Zhang].

In regards to claim 2, the limitations of claim 1 have been addressed. Chao discloses wherein, based on the current block being a chroma block and the split structure of the current block being the local dual tree structure, the palette predictor is not updated ([0046] One illustrative example approach for addressing conflicts between palette predictor updates and local dual trees can include bypassing a predictor update for blocks using local dual tree. For example, for blocks (e.g., CUs, CBs, etc.) using local dual tree in a single tree coded slice, a palette predictor update is bypassed after palette coding. Thus, the palette predictor for the next palette coded block will be the same as the palette predictor used for the current palette coded block.).

In regards to claim 3, the limitations of claim 2 have been addressed. Chao discloses wherein whether the split structure of the current block is the local dual tree structure is determined based on at least one of a tree type of the current block and a split structure of a coding tree unit (CTU) including the current block ([0039] the luma and chroma coding tree blocks (CTBs) in a CTU can share the same coding tree structure [0046] For example, for blocks (e.g., CUs, CBs, etc.) using local dual tree in a single tree coded slice, a palette predictor update is bypassed after palette coding.).

In regards to claim 4, the limitations of claim 2 have been addressed. Chao discloses wherein, based on the current block being a chroma block and the split structure of the current block being not the local dual tree structure, the palette predictor is updated based on the palette table ([0109] The updated palette predictor 440 can be updated and/or calculated based on the palette 422. [Fig. 4 and 0110] For example, in a local dual tree scenario where luma and chroma blocks are partitioned separately/independently, the palette predictor update can include updating a palette predictor associated with the luma block and a palette predictor associated with the chroma block.).

In regards to claim 5, the limitations of claim 4 have been addressed. Chao discloses wherein the updated palette predictor comprises at least one palette entry included in the palette table ([0109] The updated palette predictor 440 can be updated and/or calculated based on the palette 422. The updated palette predictor 440 can include palette entries 442-450 with color information from the palette 420.).
In regards to claim 7, the limitations of claim 1 have been addressed. Chao fails to explicitly disclose wherein, based on the split structure of the current block being the local dual tree structure and a tree type of the current block being a dual tree chroma, it is determined that the palette mode does not apply for the current block.
Zhang discloses wherein, based on the split structure of the current block being the local dual tree structure and a tree type of the current block being a dual tree chroma, it is determined that the palette mode does not apply for the current block ([0139] In another example of the disclosure, video encoder 200 and video decoder 300 are configured to use palette coding (e.g., palette coding is allowed) for specific color component(s) if partition trees are decoupled for different color components. For example, video encoder 200 and video decoder 300 may be configured to use palette coding (i.e., palette coding is allowed) when coding luma blocks. However, video encoder 200 and video decoder 300 may be configured to not use (e.g., disable) palette coding for chroma blocks. In this example, video encoder 200 may generate a flag to indicate whether palette coding is used when coding a CU of luma component. Video decoder 300 may be configured to receive and decode such a flag and apply palette coding accordingly. Video encoder 200 may not signal a flag to indicate whether palette coding is used when coding a CU of chroma components. In this case, video decoder 300 may be configured to always disallow use of palette coding for chroma blocks.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of determining whether or not a palette coding mode is enabled or disabled for blocks of video data that are partitioned using decoupled tree structures as taught by Zhang. The motivation behind this modification would have been to have video devices that may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques. [See Zhang].

In regards to claim 8, the limitations of claim 1 have been addressed. Chao fails to explicitly disclose wherein, whether the split structure of the current block is the local dual tree structure is determined based on a prediction mode type of the current block and a tree type of the current block.
Zhang discloses wherein, whether the split structure of the current block is the local dual tree structure is determined based on a prediction mode type of the current block and a tree type of the current block ([0142] Therefore, for a chroma block, if the coding mode is set to direct mode (DM) and the luma block corresponding to the chroma block is coded as palette mode, in this case, video decoder 300 may be configured to decode the current chroma block with palette mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of determining whether or not a palette coding mode is enabled or disabled for blocks of video data that are partitioned using decoupled tree structures as taught by Zhang. The motivation behind this modification would have been to have video devices that may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques. [See Zhang].

Claim 11 lists all the same elements of claim 1, but in encoding form rather than decoding form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11. 

Claim 12 lists all the same elements of claim 2, but in encoding form rather than decoding form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12.

Claim 13 lists all the same elements of claim 4, but in encoding form rather than decoding form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 13.

Claim 14 lists all the same elements of claim 7, but in encoding form rather than decoding form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.

Claim 15 lists all the same elements of claim 11, but in non-transitory computer-readable recording medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 15. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Zhang in further view of Ray et al. (Hereafter, “Ray”) [US 2021/0084341 A1].
In regards to claim 6, the limitations of claim 4 have been addressed. Chao fails to explicitly disclose wherein the updated palette predictor comprises at least one new palette entry not included in the palette table within a predetermined maximum size range.
Ray discloses wherein the updated palette predictor comprises at least one new palette entry not included in the palette table within a predetermined maximum size range ([0084] After coding the current CU, the video coder updates the palette predictor using the current palette, and the video coder adds entries from the previous palette predictor which are not reused in the current palette at the end of a new palette predictor until the maximum size allowed is reached (which is referred to as palette stuffing).).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Chao with the known maximum size of the palette as taught by Ray. The motivation behind this modification would have been to improve video coding techniques, specifically palette mode.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Zhang in further view of ZHAO et al. (Hereafter, “Zhao”) [US 2021/0084309 A1].
In regards to claim 9, the limitations of claim 8 have been addressed. Chao fails to explicitly disclose wherein, the split structure of the current block is determined to be the local dual tree structure based on the tree type of the current block being a dual tree chroma and the prediction mode type of the current block being a mode type for which intra prediction, intra block copy (IBC) and the palette mode are applicable.
Zhao discloses wherein, the split structure of the current block is determined to be the local dual tree structure based on the tree type of the current block being a dual tree chroma and the prediction mode type of the current block being a mode type for which intra prediction, intra block copy (IBC) and the palette mode are applicable ([0307] a variable treeType specifying whether a single tree (SINGLE_TREE) or a dual tree is used to partition the CTUs and, when a dual tree is used, whether the luma (DUAL_TREE_LUMA) or chroma components (DUAL_TREE_CHROMA) are currently processed, [0308] a variable modeType specifying whether intra (MODE_INTRA), IBC (MODE_IBC), palette (MODE_PLT), and inter coding modes can be used (MODE_TYPE_ALL), or whether only intra, IBC, and palette coding modes can be used (MODE_TYPE_INTRA), or whether only inter coding modes can be used (MODE_TYPE_INTER) for coding units inside the coding tree node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chao with the teachings of Zhao in order to improve the intra prediction of chroma blocks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482